                         Case 17-19188-MAM     Doc 467     Filed 09/29/18    Page 1 of 12




         ORDERED in the Southern District of Florida on September 29, 2018.




                                                             Mindy A. Mora, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

            In re:                                       Case No.: 17-19188-BKC-MAM

            GREEN TERRACE CONDOMINIUM                    Chapter 11
            ASSOCATION, INC.,

                     Debtor.
                                                    /

                         ORDER GRANTING IN PART AND DENYING IN PART
                                MOTION TO STRIKE (ECF NO. 387)

                     THIS MATTER came before the Court upon the Motion to Strike Fowler

        White’s Fee Application or, in the Alternative, Motion to Compel Production of

        Documents and for Sanctions (ECF No. 387) (the “Motion to Strike”), filed by Nelson

        Mullins Broad and Cassel (“Nelson Mullins”)1 on behalf of (i) Kenneth Bailynson

        (“Bailynson”), (ii) WPAC RE Holdings, LLC (“WPAC”), and (iii) Boken Lending II,



        1 At the time of the Evidentiary Hearing, the relevant law firm was known as Broad and Cassel LLP
        (“Broad and Cassel”). Broad and Cassel subsequently merged with another law firm to form the firm
        defined herein as Nelson Mullins.
            Case 17-19188-MAM       Doc 467     Filed 09/29/18   Page 2 of 12



LLC (“Boken”, and collectively with Bailynson and WPAC, the “Bailynson Parties”),

the Supplement to Motion to Strike (ECF No. 392) (the “Supplement”), and the

response thereto (ECF No. 432) (the “Response”) filed by Fowler White Burnett, P.A.

(“Fowler White”). On June 1 and 6, 2018, the Court conducted an evidentiary hearing

(the “Evidentiary Hearing”) on the Motion to Strike, the Supplement, and the

Response and took the matter under advisement. The primary issue in dispute is

whether document production made by Fowler White in the course of litigation

regarding Fowler White’s fee application (ECF No. 324) (the “Fee Application”) was

so insufficient as to trigger sanctions for non-compliance with the underlying

document request, including (i) monetary sanctions for attorneys’ fees and

(ii) striking the Fee Application. At its core, this is a garden-variety discovery dispute

between two parties with an extensive history of litigation over matters both trivial

and complex.

                                   BACKGROUND

      The above-captioned debtor (“Debtor”) commenced this bankruptcy case (the

“Case”) a little over one year ago, on July 21, 2017 (the “Petition Date”). In the

relatively short period of time since the Petition Date, the Debtor and various parties

in interest generated a sizeable record of motions, responses, fee applications, and

other documents. At present, the docket contains just under 500 court papers.

      The Case has been highly contentious since its inception. Moreover, the source

of the dispute between the Debtor (and, by extension, Fowler White) and the

Bailynson Parties dates back even further, to state court litigation that preceded (and



                                            2
             Case 17-19188-MAM           Doc 467      Filed 09/29/18    Page 3 of 12



likely precipitated) the filing of the Case.

       Prepetition, the Debtor was a Florida not-for-profit corporation that operated

an 84-unit residential condominium complex located at 2800 Georgia Avenue, West

Palm Beach, Florida 22405 (the “Property”). The Debtor owned the common areas as

well as certain individual units within the Property. Boken asserted its role as the

Debtor’s primary creditor early in the Case and wasted no time in advancing its

interests through filing—a mere ten days after the Petition Date—a motion to compel

turnover (ECF No. 11) (the “Turnover Motion”) of assets from Kolman Keningsberg

in its role as the state court-appointed receiver (the “Receiver”).2

       The Debtor faced numerous prepetition financial challenges, including the

deterioration of certain units, inadequate financial reserves, lack of insurance, and

an inability to obtain external financing.3 Presumably, these challenges led or

otherwise contributed to the appointment of the Receiver in the case styled as Davis

v. Green Terrace Condominium Association, Inc., Case No. 50-2015-CA-002803-

XXXX-MB(AD). In any event, shortly after its appointment, the Receiver appointed

a new board of directors (the “New Board”), who then voted to file a voluntary chapter

11 petition on the Debtor’s behalf.4

       The New Board was soon replaced by yet another board of directors in what

became an apparently bitter and convoluted dispute for control over the Debtor.5

Meanwhile, in this Case, the Receiver filed an application to retain Fowler White as


2 See ECF No. 7 (the “Retention Application”) at 3 (signature block).
3 See Turnover Motion at ¶¶ 4-5; see also Fee Application at 3-4.
4 See Turnover Motion at ¶ 11.
5 See id. at ¶ 12.


                                                  3
              Case 17-19188-MAM            Doc 467       Filed 09/29/18      Page 4 of 12



the Debtor’s bankruptcy counsel, which the Court granted.6

        In the Turnover Motion, Boken asserted that its claim was secured by Debtor-

owned condominium units, an undivided interest in common elements, tangible

personal property of the Debtor, assessments, special assessments, and maintenance

payments.7 Bailynson served as the principal of Boken and at that time controlled,

either directly or indirectly, the majority of the Debtor’s condominium units and

voting rights.8 This multi-faceted level of involvement in the Debtor’s affairs may

explain why the Bailynson Parties collectively proceeded to vociferously object to

nearly every filing in the Case advanced on the Debtor’s and/or Fowler White’s behalf,

and the Debtor’s mere presence in this Court.9 Not to be outdone, the Debtor

responded with motions, objections, and an adversary proceeding of its own.10

        The Case continued in this hotly-contested and generally unproductive vein

over the course of approximately five months, until the court-appointed chapter 11

trustee (the “Trustee”)11 finally moved the Court to dismiss the Case on the basis that

the Debtor was hopelessly insolvent and incapable of an effective reorganization.12

On February 8, 2018, the Court granted the Trustee’s motion to dismiss, thereby

triggering the series of events that ultimately led to this particular discovery



6 See Retention Application and order granting same (ECF No. 35).
7 See Turnover Motion at ¶ 2.
8 See id. at ¶ 3.
9 See, e.g., ECF Nos. 11, 18, 19, and 57. This list represents only the documents filed by Boken within

approximately the first six weeks of the Case.
10 See, e.g., ECF Nos. 23, 24, 25, 53, and 60. This list is likewise just an early sampling of the documents

filed by the Debtor.
11 The Court sua sponte ordered the appointment of the Trustee on October 4, 2017 after the Bailynson

Parties and another interested party filed a motion seeking the appointment of a trustee. See ECF
Nos. 71, 110, 113, & 119.
12 See ECF No. 188.


                                                     4
             Case 17-19188-MAM          Doc 467   Filed 09/29/18   Page 5 of 12



dispute.13 In the Dismissal Order, the Court specifically reserved jurisdiction to

determine and award compensation to professionals in this Case, including Fowler

White.14 Within 24 hours of entry of the Dismissal Order, the Bailynson Parties’

newly-retained replacement counsel15 immediately noticed the deposition duces

tecum of the Receiver, the Debtor, and Fowler White.16

       The document request attached to the notice of deposition directed towards

Fowler White (including any subsequent amendments or supplements thereto, the

“Document Request”) was, if nothing else, broad.17 It sought all nature of documents

and communications regarding Fowler White’s representation of the Debtor and

included a vastly expansive definition of the term “document”.18 Based upon the

timing and nature of the document request, along with arguments made by counsel

at the Evidentiary Hearing, the only reasonable inference that may be drawn from

the record is that the Bailynson Parties’ primary objective in issuing the Document

Request was to procure detailed support for its (future) objection to Fowler White’s

request for fees.

       In due course, Fowler White filed its Fee Application. The Bailynson Parties

filed a comprehensive objection (the “Objection”) (ECF No. 362) soon thereafter on

March 14, 2018. The Court initially set the Fee Application for hearing on March 16,

2018, and continued the hearing to May 9, 2018 to permit the parties to submit



13 See ECF No. 280 (the “Dismissal Order”).
14 See id. at page 2.
15 See ECF No. 279 (Notice of Appearance).
16 See ECF Nos. 282, 283, 284.
17 See ECF No. 283 at Exhibit A.
18 See id.


                                              5
             Case 17-19188-MAM          Doc 467      Filed 09/29/18     Page 6 of 12



evidence on the matter.19 Prior to the scheduled date, the Bailynson Parties filed the

Motion to Strike. Because the Motion to Strike sought to strike the Fee Application

itself – the original document for which an evidentiary hearing was already scheduled

– the Court ultimately set the Motion to Strike for its own evidentiary hearing on

June 1 and 6, 2018 (previously defined herein as the Evidentiary Hearing), and

delayed the evidentiary hearing on the Fee Application pending resolution of the

Motion to Strike.20

       At the Evidentiary Hearing, both parties submitted literally thousands of

pages of documentary evidence, including the full production of documents made by

Fowler White in response to the Document Request.21 In addition, the parties

collectively presented hours of testimonial evidence over the course of two days in

court, and also submitted designations of extensive testimonial evidence elicited

through depositions.22 At the conclusion of the Evidentiary Hearing, the Court took

the matter under advisement, and directed the parties to submit proposed findings

of fact and conclusions of law.

                                           ANALYSIS

       At the outset, the Court makes a few observations regarding the discovery

process in general and e-discovery in particular. Responding to a document request

seeking electronic documents (“E-documents”) is a taxing exercise. The goal in any

large E-documents production is to have the margin of error be as close as humanly


19 See ECF No. 379.
20 The evidentiary hearing on the Fee Application has not yet been heard by the Court.
21 See Fowler White Exhibit D-1.
22 See Deposition Exhibits of David Toben and Eric Rosen.


                                                 6
              Case 17-19188-MAM            Doc 467       Filed 09/29/18      Page 7 of 12



possible to 0%, but likely will include some degree of incompleteness. To arrive at the

lowest possible margin of error at a realistic cost to the client, junior attorneys are

usually charged with culling the E-documents production to the best of their abilities

and identifying more complex discovery issues. The senior supervising attorney bears

the ultimate responsibility of overseeing and monitoring the work to assure

compliance with the rules of discovery and compliance with the discovery request.

When the system works properly, the results obtained can be exceedingly thorough,

or at least acceptable. As with any onerous and complex task, however, mistakes often

occur. Professional ethics require counsel on both sides to cordially resolve potential

disputes. Occasionally, counsel simply cannot do so.23

        The E-documents production (the “Document Production”) made by Fowler

White consisted of more than 38,000 pages of documents.24 The Bailynson Parties,

through an independent investigation, discovered that 227 emails (the “Omitted

Emails”) were not included in the Document Production.25 Of those 227 emails, the

Bailynson parties contend that 12 Omitted Emails were relevant to their Objection.

To put the matter into perspective, the Bailynson Parties allege that Fowler White

failed to initially include relevant documents representing less than 0.04% of the total

Document Production. This is, beyond doubt, a miniscule percentage of error.

        Fowler White ultimately acknowledged the omission and conceded that the




23 It is no secret that courts at every level disfavor discovery disputes as they often provide the ultimate
example of unprofessional and unproductive bickering that unnecessarily drives up the cost of
litigation.
24 See Fowler White Exhibit D-1.
25 See Bailynson Exhibit 6.


                                                     7
                  Case 17-19188-MAM              Doc 467       Filed 09/29/18       Page 8 of 12



emails should have been included within the Document Production. Fowler White

attributed the error to usage of the Debtor’s name (‘Green Terrace”) and matter

number as the sole search terms initially employed in generating the Document

Production.26 Eric Rosen, the Debtor’s lead counsel at Fowler White, further testified

at the Evidentiary Hearing that, upon notification and discovery of the error, Fowler

White undertook a more thorough analysis in order to verify that in addition to the

Omitted Emails, no other documents had been erroneously excluded.27 Fowler White

appears to have taken appropriate measures to ensure that the production was

complete upon notification of the error that resulted from its use of incomplete search

terms.

           Despite the apparent “cure” of the omission by Fowler White and despite

having already filed its exceedingly thorough Objection to the Fee Application, the

Bailynson Parties strenuously argue that Fowler White’s failure to include the

Omitted Emails constituted “spoliation” of evidence and that sanctions are

warranted. Although the Court agrees that Fowler White’s usage of the term “Green

Terrace” and the matter number as the sole search parameters was misguided and

negligent, the Court disagrees that this error resulted in spoliation of evidence.

           Spoliation       is   “the    intentional       destruction,       mutilation,       alteration,   or

concealment of evidence . . . .” Black’s Law Dictionary (10th ed. 2014); In the Matter

of: The Complaint of Boston Boat III, L.L.C., 310 F.R.D. 510, 514 (S.D. Fla. 2015)

(quoting Calixto v. Watson Bowman Acme Corp., No. 07–60077–CIV, 2009 WL


26
     See Transcript of June 1, 2018 Hearing (ECF No. 451) (the “June 1 Transcript”) at 145:24-146:12.
27
     See June 1 Transcript at 149:2-150:20.

                                                           8
           Case 17-19188-MAM       Doc 467     Filed 09/29/18   Page 9 of 12



3823390, at *13 (S.D. Fla. Nov. 16, 2009)) (internal quotation marks omitted).

Although the standard definition includes intent, whether intent is fundamentally

required may be a matter of interpretation. Compare Black’s Law Dictionary (10th

ed. 2014); Southeastern Mech. Servs., Inc. v. Brody, No. 8:08–CV–1151–T–30EAJ,

2009 WL 2242395, at *2 (M.D. Fla. July 24, 2009) (spoliation is “the intentional

destruction or concealment of evidence”) with Boston Boat, 310 F.R.D. at 514 (‘’Courts

in this circuit have been inconsistent as to whether spoliation includes intent.”).

      The elements of a spoliation claim include: (1) the existence of a potential civil

action; (2) a legal or contractual duty to preserve evidence which is relevant to the

potential civil action; (3) destruction of that evidence; (4) significant impairment in

the ability to prove the lawsuit; (5) a causal relationship between the evidence

destruction and the inability to prove the lawsuit; and (6) damages. Green Leaf

Nursery v. E.I. DuPont de Nemours & Co., 341 F.3d 1292, 1308 (11th Cir. 2003).

      The Eleventh Circuit has clarified that concealment alone does not constitute

spoliation. Id. Rather, the objectionable conduct must include either destruction of

evidence or the significant and meaningful alteration of a document or instrument.

Id. (internal citations and quotations omitted).

      Application of the Green Leaf standard to the matter at hand clearly indicates

that spoliation has not occurred. The first two elements—the existence of a potential

civil action and a contractual duty to preserve evidence—are present, but on the very

next element, the analysis fails. Because the Omitted Emails were, in fact, located

(and ultimately produced), destruction of the Omitted Emails clearly has not



                                           9
            Case 17-19188-MAM           Doc 467       Filed 09/29/18    Page 10 of 12



occurred. Moreover, the Bailynson Parties have already filed a very thorough,

exceedingly comprehensive Objection to the Fee Application based on multiple

grounds. Any argument that the Bailynson Parties are unable or significantly

impaired in their ability to contest the Fee Application strains credulity.

       Finally, the Bailynson Parties have little to show in the way of potential

damages.28 The Court will give the Objection the full weight it is due at the

appropriate juncture. It is simply untenable that the Bailynson Parties’ ability to

object to the Application has been hindered. Tellingly, the Bailynson Parties have not

found it necessary or prudent to amend or supplement the Objection in any way

during the approximately six-month period since it was filed, despite the discovery of

the Omitted Emails.29

       Finally, the Court must make two important observations: (1) the Motion to

Strike did not contain the “good faith” certification required by Rule 37(a)(1) of the

Federal Rules of Civil Procedure (made applicable here by Rule 7037 of the Federal

Rules of Bankruptcy Procedure) and Local Rule 7026-1(F), and (2) competent,

professional counsel are almost always able to resolve discovery disputes

consensually. While Fowler White’s initial failure to disclose the Omitted Emails was

improper due to its use of incomplete search terms, the path to resolve the discovery

dispute chosen by the Bailynson Parties exhibited a level of sharp practice seemingly




28 Although the Court acknowledges that fees were clearly expended in the preparation of the Motion
to Strike, the Court questions whether it was truly necessary to file the motion. See infra.
29 The Bailyson Parties’ decision not to supplement the Objection after the revelation of the Omitted

Emails completely undermines any potential argument that the Omitted Emails are “crucial” to the
Bailynson Parties’ ability to object to the Fee Application.

                                                 10
            Case 17-19188-MAM      Doc 467      Filed 09/29/18   Page 11 of 12



designed to further punish Fowler White for filing the Application, besides having

had the Trustee appointed and the Case dismissed.

        Therefore, although the Court finds it appropriate to sanction Fowler White

for not taking sufficient care with its initial selection of search terms, which was the

genesis of this discovery dispute, the Court is critical of counsel for both parties for

failing to maintain the standard of professional competency and courtesy expected of

professionals in this District that should have been employed to resolve this dispute.

Moreover, the Court expects such counsel to begin exhibiting the requisite

professional competency and courtesy towards one another for the duration of this

Case.

                                    CONCLUSION

        Accordingly, the Court, having considered the Motion to Strike, the

Supplement, and the Response, having considered the arguments of counsel and the

evidence presented at the Evidentiary Hearing, having reviewed the record and

exhibits submitted by counsel, and being otherwise fully advised in the premises,

hereby ORDERS AND ADJUDGES that:

        1. The Motion to Strike is GRANTED in part and DENIED in part, as set

           forth herein.

        2. The Court GRANTS the Motion to Strike to the extent that it seeks

           reasonable sanctions for preparation and prosecution of the Motion to

           Strike. Nelson Mullins is directed to file with the Court and serve on Fowler

           White a notice which attaches Nelson Mullins’ time records associated with



                                           11
             Case 17-19188-MAM            Doc 467       Filed 09/29/18     Page 12 of 12



            the preparation and prosecution of the Motion to Strike, which shall include

            the amount of time and cost for such services. Within 10 days after the

            filing of such notice, Fowler White shall pay to Nelson Mullins the

            reasonable cost30 of preparation and prosecution of the Motion to Strike,

            which the Court finds shall not exceed $4,000.00.

        3. The Court DENIES the Motion to Strike to the extent that it seeks any

            further or other sanctions, including striking the Fee Application.

        4. The Court reserves jurisdiction to determine all matters arising from or

            relating to the implementation of this Order.

                                                  ###


Copies furnished to:

Gary Freedman, Esq.

Attorney Freedman is directed to immediately serve a copy of this order upon all
parties and file a certificate of service.




30 As noted in the introduction to this Order, this is a garden variety discovery dispute, despite the
volume of production generated in response to the Document Request, the alleged complexity of the
issues, and the duration of the Evidentiary Hearing. Drafting the Motion to Strike and presenting it
should not have exceeded 10 hours of time. The Court specifically finds and concludes that a maximum
rate of $400 per hour is reasonable as this rate is consistent with local hourly rates for an attorney
with the level of expertise necessary to prepare and competently prosecute a similar motion. In making
this determination, the Court is aware that the actual time expended likely far exceeded the amount
for which the Court is issuing sanctions, and that the actual billable rate of the attorney(s) involved is
likely higher than $400 per hour. Nevertheless, the Court limits the total amount to be paid to no more
than $4,000.00 regardless of the time actually incurred or the hourly rate typically charged by the
filing attorney. Upon filing the Motion to Strike, the parties should have been able to resolve the
discovery dispute without the need for the Evidentiary Hearing.

                                                   12
